211 Ga. 18 (1954)
83 S.E.2d 593
PEARSON
v.
GEORGE.
18655.
Supreme Court of Georgia.
Submitted July 12, 1954.
Decided September 13, 1954.
Culpepper & Culpepper, Wilson & Wilson, for plaintiff in error.
Kopp & Peavy, contra.
DUCKWORTH, Chief Justice.
1. Generally, cases respecting title to land shall be tried in the superior court where the land lies. Code (Ann.) § 2-4902; Code §§ 3-203, 33-119; Anderson v. Black, 199 Ga. 59 (33 S. E. 2d 298, 158 A. L. R. 354).
2. Suits in equity shall be tried in the county where a defendant resides against whom substantial relief is prayed (Code, Ann., § 2-4903); and he who would have equity must do equity (Code § 37-104), hence equity, having the parties before the court rightfully, will proceed to give full relief to all parties in reference to the subject matter provided the court has jurisdiction thereof. Code § 37-105.
3. Where a court issues an order in a cause over which it has no jurisdiction, it is a nullity and no one is bound to obey it, but if the court has jurisdiction to make the order, it must be obeyed however wrong it may be. Russell v. Mohr-Weil Lumber Co., 102 Ga. 563 (29 S. E. 271); Holbrook v. James H. Prichard Motor Co., 27 Ga. App. 480 (109 S. E. 164); Corley v. Crompton-Highland Mills, 201 Ga. 333 (39 S. E. 2d 861).
4. Where, as here, the contemnor brought an action for specific performance of a contract to sell land in a county wherein the defendant resides but other than where the land lies, and the defendant filed a cross-action praying for a denial thereof, for damages to and for possession of the land which the contemnor had leased from the defendant with an option to purchase which had been terminated, and the jury found in favor of the defendant and the court ordered the contemnor to surrender the possession of the premises to him  irrespective of whether or not the court erred in ordering him to surrender the property, the evidence shows, and is not denied, that the contemnor refused to comply and was therefore in contempt of court since the court had jurisdiction of both the parties and the subject matter. See Code § 37-1208; Ficklen v. Mayor &c. of Washington, 141 Ga. 441 (81 S. E. 123); Beck v. Kah, 163 Ga. 365 (136 S. E. 160); Bond v. Harrison, 176 Ga. 568 (168 S. E. 604); Wood v. Hayes, 189 Ga. 658 (7 S. E. 2d 256).
Judgment affirmed. All the Justices concur.